Citation Nr: 0834037	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eardrum rupture.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus prior to July 6, 2005.

4.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus on or after July 6, 2005.

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The March 2005 rating 
decision denied service connection for PTSD, but granted 
service connection for diabetes mellitus and assigned a 20 
percent disability evaluation effective from December 13, 
1995.  The February 2006 rating decision denied service 
connection for residuals of a left eardrum rupture and 
entitlement to TDIU.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
residuals of a left eardrum rupture that are causally or 
etiologically related to his military service

3.  The veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service.

4.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.

5.  Prior to July 6, 2005, the veteran's diabetes mellitus 
did not require the regulation of activities.

6.  On or after July 6, 2005, the veteran's diabetes mellitus 
has not been shown to require insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. 

7.  The veteran is currently assigned a 40 percent disability 
evaluation for diabetes mellitus; a 10 percent disability 
evaluation for peripheral neuropathy of the right lower 
extremity; a 10 percent disability evaluation for peripheral 
neuropathy of the left lower extremity; a 10 percent 
disability evaluation for tinnitus; a 10 percent disability 
evaluation for peripheral neuropathy of the right upper 
extremity; a 10 percent disability evaluation for peripheral 
neuropathy of the left upper extremity; a noncompensable 
evaluation for a left little finger fracture; a 
noncompensable evaluation for bilateral hearing loss; a 
noncompensable evaluation for peripheral vascular disease of 
the right lower extremity; a noncompensable evaluation for 
peripheral vascular disease of the left lower extremity; and, 
a noncompensable evaluation for erectile dysfunction.  

8.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  Residuals of a left eardrum rupture were not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

3.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus prior to July 6, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1- 4.14, 4.119, Diagnostic Code 7913 
(2007).

4.  The criteria for an initial evaluation in excess of 40 
percent for diabetes mellitus on or after July 6, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1- 4.14, 4.119, Diagnostic Code 7913 
(2007).

5.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 
4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).
Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.
Nevertheless, with respect to the issues of entitlement to an 
increased evaluation for diabetes mellitus, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for diabetes mellitus.  In 
Dingess, the the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to these issues has been satisfied.

With respect to the veteran's claims for service connection 
and TDIU, the RO did provide the appellant with notice in 
August 2004, March 2005, and May 2005 prior to the initial 
decision on the claims in March 2005 and February 2006, as 
well as in March 2006 and January 2007.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in connection with the claim and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection and TDIU.  Specifically, the August 2004 and March 
2005 letters stated that the evidence must show that that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The August 
2004 letter also indicated that the veteran needed to provide 
specific details of the alleged stressful incident in service 
that resulted in PTSD.  A PTSD questionnaire was enclosed for 
the veteran to complete and return, which further requested 
details and information regarding his claimed in-service 
stressors.  Moreover, one of the May 2005 letters informed 
the veteran that the evidence must show that his service-
connected disabilities are sufficient, without regard to 
other factors, to prevent him from performing the mental 
and/or physical tasks required to obtain or maintain 
substantially gainful employment.  It was also noted that he 
generally must meet certain disability percentage 
requirements, i.e. one disability ratable at 60 percent or 
more; or, more than one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more.  The May 
2005 letter further explained that he could be entitled to 
TDIU based on exceptional circumstances and that such a claim 
would require evidence showing that his service-connected 
disabilities present such an exceptional or unusual 
disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  Additionally, the January 2006 and 
February 2007 statements of the case (SOC) and the November 
2006 supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2004, March 2005, and 
May 2005 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claims, including that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2004, March 2005, and May 2005 letters notified the 
appellant that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  Those letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the August 2004, March 2005, and May 
2005 letters informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, as noted above, the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 and January 
2007 letters informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as all 
available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran was also afforded VA examinations in 
December 2004 and February 2006.  The Board also notes that 
the veteran submitted a statement in April 2007 indicating 
that he did not wish to testify at a hearing before the 
Board.

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection PTSD.  The law provides that an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for PTSD because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had a 
verified in-service stressor.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).


A.  Residuals of a Left Eardrum Rupture

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of a left eardrum rupture.  The veteran has claimed that he 
was thrown overboard and that his left eardrum was ruptured 
during the incident.  While he may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder, he is not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The veteran's service medical records do show that he sought 
treatment for his right ear in June 1971.  However, his 
service medical records are negative for any complaints, 
treatment, or diagnosis of a left ear disorder.  In fact, his 
June 1974 separation examination found his ears and drums to 
be normal.  Moreover, the medical evidence of record does not 
show that the veteran sought any treatment immediately 
following his separation from service or for many decades 
thereafter.  Therefore, the Board finds that residuals of a 
left ear drum rupture did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
ear disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any left ear disorder is itself evidence which tends to show 
that such a disorder did not have an onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that residuals of 
a left eardrum rupture manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the veteran's active 
service.  As noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

Moreover, the December 2004 VA audio examiner indicated that 
the audiology results showed no evidence of any residual 
effects.  He noted that immittance results were consistent 
with a normal functioning middle ear system bilaterally, and 
thus, no current evidence of a ruptured eardrum exists.  The 
examiner also stated that the eardrum had apparently healed 
since service.  

The Board does observe that the December 2004 VA ear disease 
examiner opined that it was as likely as not the veteran's 
left ear hearing loss was the result of his eardrum injury in 
service and the subsequent otitis media episodes described.  
However, the examiner also indicated that he did not find a 
record of the injury in the veteran's service medical records 
and based his opinion on the veteran's own reports.  The 
Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a left eardrum rupture.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a left eardrum rupture is not 
warranted.




B.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was not a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by available service personnel 
records have not been recognized as combat-related.  There is 
no indication that he was assigned to or participated in 
combat duties.  Nor do his available service records show 
that he received any awards or decorations indicative of 
combat service, such as a Bronze Star with V Device or Purple 
Heart.  The Board does acknowledge that the veteran was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Good 
Conduct Medal.  However, those awards are not indicative of 
combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The veteran has reported several 
in-service stressors; however, these alleged stressors have 
not been verified.  In this regard, he has claimed that he 
witnessed body bags being removed and saw a number of wounded 
servicemembers while stationed on the USS Tom Green County 
(LST 1159).  He also alleged that he was thrown overboard.  
However, the veteran has not provided any additional 
information necessary to verify the alleged stressors, 
including the dates of such incidents, despite the notice 
discussed above that informed him such information was 
necessary to substantiate his claim.  Thus, the veteran has 
provided nothing more than a general assertion so that an 
attempt at verifying his stressors could not be made.  As 
such, VA is unable to verify any of the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).

Based on the foregoing, the Board concludes that none of the 
veteran's claimed in-service stressors have been verified.  
Thus, because there is no verified in-service stressor, the 
claim for service connection for PTSD must be denied.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.
II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's diabetes mellitus is currently assigned a 20 
percent disability evaluation prior to July 6, 2005, and a 40 
percent disability evaluation effective from July 6, 2005, 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
that diagnostic code, a 20 percent disability evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent disability evaluation is 
contemplated for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability evaluation is warranted for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. 


A.  Prior to July 6, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus prior to July 6, 2005.  The Board does 
acknowledge that the veteran required insulin and a 
restricted diet, as documented by the December 2004 VA 
examiner.  However, he has not been shown to have required 
regulation of activities.  In this regard, there is simply no 
medical evidence documenting any restriction of activities 
because of his service-connected diabetes mellitus.  

Medical evidence is required to show that occupational and 
recreational activities have been restricted for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007).  As such, the 
veteran has not been shown to have met the criteria for a 40 
percent disability evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial evaluation for his 
diabetes mellitus prior to July 6, 2005.


B.  On or After July 6, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus on or after July 6, 2005.  The medical 
evidence of record does not show him to require insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  In fact, a VA physician 
submitted a statement in July 2005 indicating that the 
veteran's diabetes mellitus required insulin, restricted 
diet, and regulation of activities.  However, the physician 
did not check the box stating that the veteran also had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations one or two times per year or visits to a 
diabetic health care provider twice a month.  The Board does 
note that VA medical records document the veteran as having 
been seen on multiple occasions in August 2005 and September 
2005, but there was no indication that he had ketoacidosis or 
hypoglycemic reactions.  Instead, these appointments dealt 
primarily with educating the veteran on the importance of 
following his treatment protocol.  Indeed, many of the 
veteran's treatment records document him as being 
noncompliant with his treatment.

Moreover, the veteran is already compensated for additional 
complications due to his service-connected diabetes mellitus.  
In this regard, the Board notes that the veteran has been 
separately service-connected for peripheral neuropathy, 
peripheral vascular disease, and erectile dysfunction 
associated with his diabetes mellitus.  He has been assigned 
a 10 percent disability evaluation for peripheral neuropathy 
of the right lower extremity; a 10 percent disability 
evaluation for peripheral neuropathy of the left lower 
extremity; a 10 percent disability evaluation for peripheral 
neuropathy of the right upper extremity; a 10 percent 
disability evaluation for peripheral neuropathy of the left 
upper extremity; a noncompensable evaluation for peripheral 
vascular disease of the right lower extremity; a 
noncompensable evaluation for peripheral vascular disease of 
the left lower extremity; and, a noncompensable evaluation 
for erectile dysfunction.  Separate disability ratings may 
only be assigned for distinct disabilities resulting from the 
same injury if the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

Based on the foregoing, the veteran has not been shown to 
have met the criteria for a 60 percent disability evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for his diabetes mellitus on or after July 6, 
2005.


C.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
diabetes mellitus under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  For a veteran to prevail on a 
claim based on unemployability, it is necessary that the 
record reflect some factor which places the claimant in a 
different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 40 percent 
disability evaluation for diabetes mellitus; a 10 percent 
disability evaluation for peripheral neuropathy of the right 
lower extremity; a 10 percent disability evaluation for 
peripheral neuropathy of the left lower extremity; a 10 
percent disability evaluation for tinnitus; a 10 percent 
disability evaluation for peripheral neuropathy of the right 
upper extremity; a 10 percent disability evaluation for 
peripheral neuropathy of the left upper extremity; a 
noncompensable evaluation for a left little finger fracture; 
a noncompensable evaluation for bilateral hearing loss; a 
noncompensable evaluation for peripheral vascular disease of 
the right lower extremity; a noncompensable evaluation for 
peripheral vascular disease of the left lower extremity; and, 
a noncompensable evaluation for erectile dysfunction.  His 
combined evaluation is 70 percent.  As such, the veteran does 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a)

However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board does observe that the veteran retired in July 2004 
and is currently unemployed.  He has contended that he is 
unable to find a job.  However, the fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  As noted above, the question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The veteran has indicated that he completed high school and 
three years of college.  Indeed, the February 2006 VA 
examiner observed that the veteran worked for 34 years with 
the same employer and retired at age 56.  He noted that the 
veteran had tried a similar type of work at warehouses, but 
was unable to meet the demands of these jobs primarily 
because of his diabetes mellitus and peripheral neuropathy as 
well as a painful left little finger.  The examiner indicated 
that the veteran's erectile dysfunction had no bearing on his 
ability to obtain and maintain work.  Although the examiner 
stated that the veteran could no longer perform heavy, 
stressful, demanding, physical work, he further opined that 
he could do a lesser job or a desk job.  As such, the 
February 2006 VA examiner merely stated that the veteran was 
limited and did not indicate that he was entirely incapable 
of securing some form of employment due to his service-
connected disabilities.

The veteran did tell the February 2006 VA examiner that 
lesser jobs would be less rewarding monetarily.  However, as 
previously noted, the question is whether the veteran is 
employable and not whether he can find such employment.  

In addition, the veteran indicated at the time of the 
examination that he had difficulty mentally since he had his 
subdural hematoma.  The examiner noted that the veteran 
sustained that injury after service and underwent a 
craniotomy in 2004.  However, the Board notes that the 
veteran is not service-connected for such a disorder.  

There is also no indication that any other agency, such as 
the Social Security Administration--which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the veteran is currently unemployable.  As 
such, the evidence of record does not show the veteran to be 
unemployable due to his service-connected disabilities.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 70 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the service-
connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, total rating 
for compensation based on individual unemployability due to 
service-connected disability is not warranted.




ORDER

Service connection for residuals of a left eardrum rupture is 
denied.

Service connection for PTSD is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus prior to July 6, 2005, is denied.

An initial evaluation in excess of 40 percent for diabetes 
mellitus on or after July 6, 2005, is denied.

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


